

Exhibit 10.17.1


LIMITED PARTNERSHIP UNIT PURCHASE AGREEMENT
 
LIMITED PARTNERSHIP UNIT PURCHASE AGREEMENT (this "Agreement") dated as of
November 30, 2010, by and among MDC PARTNERS INC., a Canadian corporation (the
"Purchaser"), NEWPORT PARTNERS HOLDINGS LP, an Ontario limited partnership
("Newport"), CAP C LP HOLDCO INC., an Ontario corporation ("Communications
Holdco"), 2265174 ONTARIO LIMITED ("Kenna Holdco"), an Ontario corporation,
GLENN CHILTON and PAUL QUIGLEY, each an individual resident in the Province of
Ontario (collectively, the "Kenna Principals" and each  a "Kenna Principal").
 
WITNESSETH:
 
WHEREAS, in order to facilitate a sale to the Purchaser, each of Newport and the
Kenna Principals have caused Kenna Communications LP ("Kenna LP") to be formed
for the purpose of demerging the businesses of Capital C Communications LP ("Cap
C LP"), which consisted of a technology based, customer relationship business
and related database marketing services business (the "Kenna Business") and the
separate business of rendering advertising, customer relationship, marketing or
communications services (the "Cap C Business") (see reorganization chart
attached as Exhibit A (the "Reorganization");
 
AND WHEREAS immediately prior to the execution and delivery of this Agreement,
Newport, Communications Holdco, the Kenna Principals and Tony Chapman and
Victoria Calvelery (the "Cap C Principals") consummated the transactions
contemplated by the Reorganization.  In connection with such Reorganization,
Newport and the Kenna Principals caused Cap C LP to transfer all of the assets
utilized as part of the Kenna Business (the "Acquired Kenna Assets") and certain
disclosed liabilities and obligations of the Kenna Business to Kenna LP,
pursuant to an Assignment and Assumption Agreement, and certain ancillary
documents (collectively, the "Conveyance Documents") following which Cap C LP
was dissolved;
 
AND WHEREAS, immediately following the Reorganization, Newport holds 67.13% of
the limited partnership units of Kenna LP (the "Purchased Units"), and the
Purchaser wishes to purchase the Purchased Units from Newport, such that after
giving effect to such purchase, the Purchaser will own 67.13% of Kenna LP and
the Kenna Principals will own 32.87% of Kenna LP, indirectly through their
equity interest in Communications Holdco;
 
AND WHEREAS simultaneous with the execution and delivery of this Agreement, the
Purchaser, Kenna Holdco, the Kenna Principals and Kenna LP are executing and
delivering an amended and restated limited partnership agreement in respect of
Kenna LP;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:


 

--------------------------------------------------------------------------------

 
 
ARTICLE I
SALE OF THE PURCHASED UNITS
 
Section 1.1     Sale of the Purchased Units.  Subject to the terms and
conditions herein stated, Newport agrees to sell, assign, transfer and deliver
to the Purchaser on the Closing Date (as defined in Section 2.2), and the
Purchaser agrees to purchase from Newport on the Closing Date, the Purchased
Units.
 
ARTICLE II
PURCHASE PRICE AND CLOSING
 
Section 2.1     Purchase Price.
 
2.1.1              Purchase Price.  In full consideration for the purchase by
the Purchaser of the Purchased Units, the purchase price (the "Purchase Price")
shall be calculated and paid by the Purchaser to Newport, as set forth below.
 
(a)           Closing Payment.  At the Closing, the Purchaser shall pay to
Newport an amount equal to CDN $17,000,000.
 
(b)           Payment of Purchase Price.  At the Closing, the Purchaser shall
pay the Purchase Price by wire transfer of immediately available funds as
follows:
 
 
(i)
$16,060,000 to the order of DB Newport LLC (as successor to Fortress Credit
Corp.); and

 
 
(ii)
an amount equal to $940,000 to Newport.

 
(c)           For the purposes of any wire transfers contemplated in this
Agreement, the following particulars of accounts into which funds are to be
issued:
 
 
(i)
in respect of Fortress Credit Corp.:

 

 
Destination Bank:
TD Canada Trust
   
55 King Street West, Toronto, ON
 
Bank No.:
004
 
Transit No.:
10202
 
Account No.:
0690-5364551
 
SWIFT Code:
TDOMCATTTOR
 
Beneficiary:
Torys LLP, in Trust
 
Client Contact:
Amanda Balasubramanian
   
(416) 865-8137


 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(ii)
in respect of Newport:

 

 
Destination Bank:
Royal Bank of Canada
   
Main Branch Royal Bank Plaza
   
200 Bay Street, Toronto, ON
 
Bank No.:
003
 
Transit No.:
00002
 
Account No.:
103-328-1
 
SWIFT Code:
ROYCCAT2
 
Beneficiary:
Newport Partners Holdings LP
 
Client Contact:
Suzanne Corkery
   
(416) 867-7533

 
Section 2.2     Closing.  The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place simultaneously with the execution and
delivery of this Agreement on the date hereof, at the offices of Fogler,
Rubinoff LLP, 95 Wellington Street West, Suite 1200, Toronto, Ontario, M5J 2Z9,
or by the exchange of documents and instruments by mail, courier, telecopy and
wire transfer to the extent mutually acceptable to the parties hereto (such date
is herein referred to as the "Closing Date").
 
Section 2.3    Third Party Consents. Anything in this Agreement to the contrary
notwithstanding, in the event an assignment or purported assignment to Kenna LP
of any of the agreements, contracts or commitments of the Kenna Business
pursuant to the Conveyance Documents or any claim, right or benefit arising
thereunder or resulting therefrom, without the consent of other parties thereto,
would constitute a breach thereof or would not result in Kenna LP receiving all
of the rights thereunder, such agreement, contract or commitment shall be deemed
not to have been assigned to Kenna LP.  In those circumstances, if requested by
the Purchaser, after the Closing, each Kenna Principal will use their best
efforts to obtain any such consent (excluding the payment of any fees).  If such
consent is not obtained and is required to effectively assign any agreement,
contract or commitment to Kenna LP, the Kenna Principals will cooperate to
provide Kenna LP with the full claims, rights and benefits thereunder, including
enforcement at the cost and for the benefit of Kenna LP of any and all rights of
Communications Holdco, against a third party thereto arising out of the breach
or cancellation by such third party or otherwise, and any amount received by
Communications Holdco in respect thereof shall be held for and paid over to
Kenna LP.
 
Section 2.4    Further Assurance; Post-Closing Cooperation. Newport and the
Kenna Indemnitors (as defined in Article III.B) will, from time to time, at the
reasonable request of the Purchaser, whether at or after the Closing Date,
execute and deliver such other and further instruments of conveyance,
assignment, transfer and consent reasonably required for the conveyance,
assignment and transfer of the Assets (as defined in the Conveyance Documents)
pursuant to the Conveyance Documents.  Following the Closing, upon reasonable
advance notice, each party will afford each other party, its counsel and its
accountants, during normal business hours, reasonable access to the books,
records and other data relating to Newport or the Kenna Indemnitors or any of
the Kenna Indemnitors' respective subsidiary entities, if any, in its possession
with respect to periods prior to the Closing and the right to make copies and
extracts therefrom, to the extent that such access may be reasonably required by
the requesting party strictly in connection with (i) the preparation of tax
returns, (ii) the determination and enforcement of rights and obligations under
this Agreement, (iii) compliance with the requirements of any Governmental or
Regulatory Authority (as defined in Section 3.1.2), (iv) any actual or
threatened action or proceeding, and (v) the verification of the “Assets” and
“Assumed Liabilities” (as such terms are defined in the Conveyance Documents),
in each case only to the extent relating to the Kenna Business.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS OF NEWPORT, COMMUNICATIONS HOLDCO,
KENNA HOLDCO AND THE KENNA PRINCIPALS
 
A.  Newport represents and warrants to the Purchaser, as follows:
 
Section 3.1         Execution and Validity of Agreements; Restrictive Documents.
 
3.1.1              Execution and Validity.  Newport has the full legal right and
capacity to enter into this Agreement and to perform its obligations
hereunder.  This Agreement has been duly and validly executed and delivered by
Newport and, assuming due authorization, execution and delivery by the other
parties hereto, constitutes a legal, valid and binding obligation of Newport,
enforceable against Newport in accordance with its terms.
 
3.1.2              No Restrictions.  There is no suit, action, claim,
investigation or inquiry by any court, tribunal, arbitrator, authority, agency,
commission, official or other instrumentality of Canada, any foreign country or
any domestic or foreign state, county, city or other political subdivision
("Governmental or Regulatory Authority"), and no legal, administrative or
arbitration proceeding is pending or, to Newport's knowledge, threatened against
Newport with respect to the execution, delivery and performance of this
Agreement or the transactions contemplated hereby or any other agreement entered
into by Newport in connection with the transactions contemplated hereby.
 
3.1.3              Non-Contravention.  The execution, delivery and performance
by Newport of its obligations hereunder and the consummation of the transactions
contemplated hereby, will not as of the Closing Date: (a) result in the
violation by Newport of any statute, law, rule, regulation or ordinance
(collectively, "Laws"), or any judgment, decree, order, writ, permit or license
(collectively, "Orders"), of any Governmental or Regulatory Authority,
applicable to Newport, or (b) conflict with, result in a violation or breach of,
constitute (with or without notice or lapse of time or both) a default under, or
require Newport to obtain any consent, approval or action of, make any filing
with or give any notice to, or result in or give to any Person any right of
payment or reimbursement, termination, cancellation, modification or
acceleration of, or result in the creation or imposition of any Lien upon any of
the assets or properties of Newport, under any of the terms, conditions or
provisions of any agreement, commitment, lease, license, evidence of
indebtedness, letter of credit, mortgage, indenture, security agreement,
instrument, note, bond, franchise, permit, concession, or other instrument,
obligation or agreement of any kind, written or oral (collectively, the "Newport
Contracts"), to which Newport is a party or by which Newport or any of its
assets or properties are bound.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
3.1.4              Approvals and Consents.  Other than the consents required
pursuant to the Credit Agreement (as defined below) to the Reorganization and
any corporate or partnership consents required for the Reorganization, no
consent, approval or action of, filing with or notice to any Governmental or
Regulatory Authority or Person is necessary or required under any of the terms,
conditions or provisions of any Law or Order of any Governmental or Regulatory
Authority or any Newport Contract for the execution and delivery of this
Agreement by Newport, the performance by Newport of its obligations hereunder or
the consummation of the transactions contemplated hereby. For the purposes of
this Agreement, the term "Credit Agreement" means that certain Credit Agreement
dated as of December 7, 2006 by and among Newport Finance Corp., as borrower,
Newport, Newport Private Yield LP, NPY GP Trust, Newport Partners Commercial
Trust, Newport Partners Trustee Inc., Newport Partners GP Inc. and NPY
Beneficiary Inc., as parent obligors, DB Newport LLC (as successor to Fortress
Credit Corp.), as administrative agent and the lenders from time to time  party
thereto (as amended by the First Amendment to Credit Agreement dated as of May
9, 2007, the Second Amendment to the Credit Agreement dated as of July 5, 2007,
the Third Amendment to Credit Agreement and Consent dated as of January 7, 2008
and the Fourth Amendment to Credit Agreement and Consent dated September 30,
2008).
 
3.1.5              Limited Partnership Units; Equity Ownership; No Options or
Restrictions.  Newport owns of record and beneficially has valid title to 67.13%
of the limited partnership units of the Kenna LP, which constitute the Purchased
Units, and such ownership shall be free and clear of all Liens except for those
Liens in respect of which the personal property security registrations set out
on Schedule 3.1.5 have been filed, which Liens shall not apply in respect of the
Purchased Units, as confirmed by evidence to be delivered pursuant to Section
5.10 hereof.
 
B.  Communications Holdco, Kenna Holdco and the Kenna Principals (the "Kenna
Indemnitors"), jointly and severally, represent and warrant to the Purchaser, as
follows:
 
Section 3.2          Existence and Good Standing.
 
3.2.1              Full Power.  Each of Communications Holdco, Kenna Holdco and
the Kenna Principals has the full power and authority to enter into this
Agreement and the Conveyance Documents and to perform their respective
obligations hereunder and thereunder.  The execution and delivery of this
Agreement and the Conveyance Documents by Communications Holdco, and the
consummation by such parties of the transactions contemplated hereby and thereby
have been duly authorized by all required company action on behalf of such
parties.  This Agreement and the Conveyance Documents have been duly and validly
executed and delivered by Communications Holdco and constitute a legal, valid
and binding obligation of Communications Holdco, enforceable against it in
accordance with their terms.  Communications Holdco, Kenna Holdco and the Kenna
LP are each duly organized and are each validly existing under the laws of the
Province of Ontario, with the full power and authority to own their respective
properties and to carry on their respective businesses, including the Kenna
Business, all as and in the places where such properties are now owned or
operated or such businesses are now being conducted except where such failure to
qualify would not have a material adverse effect on the respective
businesses.  The Kenna LP, Kenna Holdco and Communications Holdco are each duly
qualified, licensed or admitted to do business and each of them is in good
company and tax standing in the jurisdictions set forth on Schedule 3.2.1, which
are the only jurisdictions in which the ownership, use or leasing of their
respective assets and properties, or the conduct or nature of their respective
businesses, makes such qualification, licensing or admission necessary.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
3.2.2              Capital Stock; Equity Ownership; No Options or Restrictions;
Subsidiaries and Investments.  There are no outstanding subscriptions, options,
warrants, rights (including "phantom stock rights"), calls, commitments,
understandings, conversion rights, rights of exchange, plans or other agreements
of any kind providing for the purchase, issuance or sale of any equity or
ownership or proprietary interest of the Kenna LP, or which grants any Person
other than the Kenna Principals and Newport the right to share in the earnings
of the Kenna LP.  The Kenna LP does not, directly or indirectly, own any equity
interest in or have any voting rights with respect to any Person.  There are no
outstanding subscriptions, options, rights, warrants, calls, commitments or
arrangements of any kind to acquire any of the Purchased Units and there are no
agreements or understandings with respect to the sale or transfer of any of the
Purchased Units other than this Agreement. There is no suit, action, claim,
investigation or inquiry by any Governmental or Regulatory Authority, and no
legal, administrative or arbitration proceeding pending or threatened, against
Communications Holdco, the Kenna LP, the Kenna Principals or any of the
Purchased Units, with respect to the execution, delivery and performance of this
Agreement or the Conveyance Documents or the transactions contemplated hereby or
thereby or any other agreement entered into by Newport in connection with the
transactions contemplated hereby or thereby.
 
3.2.3              Litigation.  Except as set forth on Schedule 3.2.3, there is
no action, suit, proceeding at law or in equity by any Person, or any
arbitration or any administrative or other proceeding by or before (or to the
knowledge of the Kenna Principals, Kenna Holdco or Communications Holdco, any
investigation by) any Governmental or Regulatory Authority, pending or, to the
knowledge of the Kenna Principals, Kenna Holdco or Communications Holdco,
threatened, against the Kenna Principals, Kenna Holdco or Communications Holdco
with respect to this Agreement or the transactions contemplated hereby or by the
Conveyance Documents, or any other agreement entered into by the Kenna LP, Kenna
Holdco or Communications Holdco in connection with the transactions contemplated
hereby, or against or affecting the Kenna Business or the assets transferred to
the Kenna LP pursuant to the Conveyance Documents; and no acts, facts,
circumstances, events or conditions occurred or exist which are a basis for any
such action, proceeding or investigation.  None of the Kenna Principals, Kenna
Holdco or Communications Holdco is subject to any Order entered in any lawsuit
or proceeding.
 
3.2.4              Compliance with Laws.  Each of the Kenna Principals, Kenna
Holdco and Communications Holdco is in compliance with all applicable Laws and
Orders, except in each case where the failure to so comply would not reasonably
be expected to have a Material Adverse Effect (as defined below). Each of the
Kenna Principals, Kenna Holdco and Communications Holdco has all Required
Permits, except where the failure to have such Required Permits would not
reasonably be expected to have a Material Adverse Effect.  All of such Required
Permits are in full force and effect and no action or claim is pending, nor to
the knowledge of Communications Holdco, the Kenna Principals or Kenna Holdco
threatened, to revoke or terminate any such Required Permit or declare any such
Required Permit invalid in any respect. For the purposes of this Agreement, (a)
the term "Material Adverse Effect" means, in respect of any Person, any effect
or effects that are materially adverse to the operations, business, prospects,
assets or financial condition of such Person, and (b) the term "Required
Permits" means, collectively, in respect of any Person, all permits, licenses,
and other government certificates, authorizations and approvals required by any
Governmental or Regulatory Authority for the operation of such Person's
business.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
3.2.5              Non-Contravention; Approvals and Consents.  The execution,
delivery and performance by the Kenna Principals, Communications Holdco and
Kenna Holdco of their respective obligations under this Agreement and the
Conveyance Documents and the consummation of the transactions contemplated
hereby and thereby, as applicable, will not (a) violate, conflict with or result
in the breach of any provision of the declaration and limited partnership
agreement (or other comparable documents) of Communications Holdco or Kenna
Holdco; (b) result in the violation by Communications Holdco, the Kenna
Principals and Kenna Holdco of any Laws or Orders of any Governmental or
Regulatory Authority, or (c) if the consents and notices set forth in Schedule
3.2.5 are obtained, conflict with, result in a violation or breach of,
constitute (with or without notice or lapse of time or both) a default under, or
require Communications Holdco, the Kenna Principals or Kenna Holdco to obtain
any consent, approval or action of, make any filing with or give any notice to,
or result in or give to any Person any right of payment or reimbursement,
termination, cancellation, modification or acceleration of, or result in the
creation or imposition of any Lien upon any of their respective assets or
properties, or under any of the terms, conditions or provisions of any Contract
(as defined in Section 3.2.12) to which Communications Holdco, the Kenna
Principals or Kenna Holdco is a party or by which Communications Holdco, the
Kenna Principals or Kenna Holdco or any of their respective assets or properties
are or were bound. Except as set forth in Schedule 3.2.5, no consent, approval
or action of, filing with or notice to any Governmental or Regulatory Authority
or other Person is necessary or required under any of the terms, conditions or
provisions of any Law or Order of any Governmental or Regulatory Authority or
any Contract to which Communications Holdco, the Kenna Principals or Kenna
Holdco is a party, or by which their respective assets or properties were or are
bound, for the execution and delivery of this Agreement or the Conveyance
Documents, the performance by Communications Holdco, the Kenna Principals or
Kenna Holdco of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby.
 
C.           Each of Newport and the Kenna Indemnitors (jointly and severally as
among the Kenna Indemnitors) and severally between Newport and the Kenna
Indemnitors, represent and warrant to the Purchaser, as follows:
 
3.2.6              Financial Statements and No Material Changes.
 
(a)           Schedule 3.2.6(a)(i) sets forth (i) the unaudited balance sheets
of the Kenna Business as at December 31, 2008 and December 31, 2009 and the
related unaudited statements of operations for the fiscal years then ended, and
(ii) the unaudited balance sheets of the Kenna Business as at October 31, 2010
(the "Balance Sheet") and the related unaudited statements of operations for the
ten months then ended.  Such financial statements have been prepared in
accordance with GAAP throughout the periods indicated except as set forth on
Schedule 3.2.6(a)(ii).  Each balance sheet fairly presents the financial
condition of the entity or entities included within such balance sheet, at the
respective date thereof, and reflects all claims against and all debts and
liabilities of such entities, fixed or contingent, as at the respective date
thereof, required to be shown thereon under GAAP and the related statements of
operations fairly present the results of operations for the respective period
indicated.  Except for the transactions consummated pursuant to the Conveyance
Documents, since October 31, 2010 (the "Balance Sheet Date"), there has been no
material adverse change in the assets or liabilities, or in the business or
condition, financial or otherwise, or in the results of operations or prospects
of Cap C LP and the Kenna Business.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(b)           Schedule 3.2.6(b)(i) sets forth (i) the unaudited consolidated
balance sheets for Cap C LP as at December 31, 2008 and December 31, 2009, and
the related unaudited consolidated statements of operations for the fiscal years
then ended, and (ii) the unaudited consolidated balance sheet of Cap C LP as at
September 30, 2010 (the "Current Balance Sheet") and the related unaudited
consolidated statements of operations for the nine months then ended.  Such
financial statements have been prepared in accordance with GAAP throughout the
periods indicated except as set forth on Schedule 3.2.6(b)(ii).  Each balance
sheet fairly presents the financial condition of the entity or entities included
within such balance sheet, at the respective date thereof, and reflects all
claims against and all debts and liabilities of such entities, fixed or
contingent, as at the respective date thereof, required to be shown thereon
under GAAP and the related statements of operations fairly present the results
of operations for the respective period indicated.  Except for the transactions
consummated pursuant to the Conveyance Documents, since September 30, 2010 (the
"Current Balance Sheet Date"), there has been no material adverse change in the
assets or liabilities, or in the business or condition, financial or otherwise,
or in the results of operations or prospects of Cap C LP and the Kenna Business.
 
3.2.7              Books and Records.  The Kenna Principals have delivered to
the Purchaser complete and correct copies of the partnership declaration and the
partnership agreement of the Kenna LP in effect immediately prior to the
execution of this Agreement.
 
3.2.8              Title to Properties; Encumbrances.  The Kenna LP has good and
valid title to, or enforceable leasehold interests in or valid rights under
contract to use, all the properties and assets owned or used in the Kenna
Business, including, without limitation: (a) all the properties and assets
reflected in the Balance Sheet; (b) all the properties and assets purchased or
otherwise contracted for by the Kenna LP since the Balance Sheet Date (except
for properties and assets reflected in the Balance Sheet or acquired or
otherwise contracted for since the Balance Sheet Date that have been sold or
otherwise disposed of in the ordinary course of business); and (c) all monies
received from clients of the Kenna Business (including, without limitation, all
monies received in connection with the Kenna Business' media purchase
obligations on behalf of its clients), in each case free and clear of all Liens,
except for Liens set forth on Schedule 3.2.8.
 
3.2.9              No Prior Activities.  The Kenna LP was created in order to
facilitate a sale to the Purchaser and solely for the purpose of engaging in the
transactions contemplated by the Conveyance Documents and this Agreement.  The
Kenna LP has not engaged in any activities other than in connection with its
formation, the negotiation, execution and delivery of this Agreement, the
Conveyance Documents and the Kenna LP partnership agreement, and the
consummation of the transactions contemplated hereby and thereby.  Except for
liabilities incurred in connection with its formation and the consummation of
the transactions contemplated by this Agreement, the Conveyance Documents and
the Kenna LP partnership agreement, the Kenna LP has not incurred any
liabilities or entered into any agreements or arrangements with any Person.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
3.2.10            Owned Real Property.  The Kenna LP does not own any real
property (including ground leases) or hold a freehold interest in any real
property or any option or right of first refusal or first offer to acquire any
real property.
 
3.2.11            Leased Real Property.  Schedule 3.2.11 contains an accurate
and complete list of all real property leases, subleases, real property licenses
and other occupancy agreements, including without limitation, any modification,
amendment or supplement thereto and any other related document or agreement
executed or entered into by the Kenna LP, or by Cap C LP in relation to the
Kenna Business and assigned to the Kenna LP pursuant to the Conveyance
Documents, to which the Kenna LP is a party (as lessee, sublessee, lessor,
sublessor, licensor or licensee) (each individually, a "Real Property Lease" and
collectively, the "Real Property Leases").  Each Real Property Lease is valid,
binding and in full force and effect; all rents and additional rents and other
sums, expenses and charges due thereunder to date on each Real Property Lease
have been paid; and the lessee has been in peaceable possession since the
commencement of the original term of each Real Property Lease and no waiver,
indulgence or postponement of the lessee's obligations thereunder has been
granted by the lessor.  There exists no default or event of default by Cap C LP
or the Kenna LP or to the knowledge of Newport or the Kenna Principals by any
other party to any Real Property Lease; and there exists no occurrence,
condition or act (including the purchase of the Purchased Units hereunder)
which, with the giving of notice, the lapse of time or the happening of any
further event or condition, would become a default or event of default by Cap C
LP or the Kenna LP under any Real Property Lease, and there are no outstanding
claims of breach or indemnification or notice of default or termination of any
Real Property Lease.  Cap C LP held and the Kenna LP now holds the leasehold
estate on all the Real Property Leases free and clear of all Liens except as set
forth on Schedule 3.2.11.  The real property leased by Cap C LP and/or the Kenna
LP is in a state of good maintenance and repair (ordinary wear and tear
excepted), adequate and suitable for the purposes for which it is presently
being used, and there are no material repair or restoration works likely to be
required in connection with any of the leased real properties.  Cap C LP was,
and the Kenna LP now is, in physical possession and actual and exclusive
occupation of the whole of each of its leased properties.  No environmental
claim has been made against Cap C LP or the Kenna LP with respect to any Real
Property Lease.  Neither Cap C LP nor the Kenna LP owes any brokerage commission
with respect to any of the Real Property Leases.
 
 
- 9 -

--------------------------------------------------------------------------------

 

3.2.12            Contracts.  For purposes of this Agreement, the term
“Contract” shall mean any written agreement, commitment, lease, license,
evidence of indebtedness, letter of credit, mortgage, indenture, security
agreement, instrument, note, bond, franchise, permit, concession, or other
instrument, obligation or agreement of any kind. Schedule 3.2.12 hereto contains
an accurate and complete list of the following Contracts to which the Kenna LP
is currently a party or Cap C LP was a party prior to the assignment of the same
to the Kenna LP pursuant to the Conveyance Documents (and Schedule 3.2.12
indicates if a listed item has not been assigned as of the Closing Date (in
which case, Section 2.3 shall apply) to and assumed by the Kenna LP pursuant to
the Conveyance Documents): (a) all Plans (as such term is defined in Section
3.2.24), (b) any personal property lease with a fixed annual rental of $10,000
or more, (c) any Contract relating to capital expenditures which involves
payments of $50,000 or more in any single transaction or series of related
transactions, (d) any Contract relating to the making of a loan or advance to or
investment in, any other Person, (e) any agreement, instrument or arrangement
evidencing or relating in any way to indebtedness for money borrowed or to be
borrowed, whether directly or indirectly, by way of loan, purchase money
obligation, guarantee (other than the endorsement of negotiable instruments for
collection in the ordinary course of business), conditional sale, purchase or
otherwise, (f) any management service, employment, consulting or similar type of
Contract which is not cancelable by the Kenna LP or Cap C LP without penalty or
other financial obligation within 30 days, (g) any Contract limiting the Kenna
LP's freedom to engage in any line of business or to compete with any other
Person, including, without limitation, any agreement limiting the ability of the
Kenna LP or Cap C LP or any of their respective affiliates to take on
competitive accounts during or after the term thereof, (h) any collective
bargaining or union agreement, (i) any Contract between the Kenna LP, on the one
hand, and any officer or director thereof, on the other hand, not covered by
subsection (f) above (including indemnification agreements), (j) any secrecy or
confidentiality agreement (other than standard confidentiality agreements in
computer software license agreements or agreements with clients entered into in
the ordinary course of business), (k) any agreement with respect to any
Intellectual Property (as defined in Section 3.2.17) other than "shrink-wrap"
and similar end-user licenses, (l) any agreement with a client required to be
listed on Schedule 3.2.21, (m) any agreement, indenture or other instrument
which restricts the ability of the Kenna LP or any of its subsidiaries to make
distributions in respect of its equity, (n) any joint venture agreement
involving a sharing of profits not covered by clauses (a) through (m) above, (o)
any Contract (not covered by another subsection of this Section 3.2.12) which
involves $50,000 or more over the unexpired term thereof and is not cancelable
by the Kenna LP, without penalty or other financial obligation within 30 days;
provided, however, Contracts of a similar nature which individually do not
involve $50,000 but in the aggregate involve $50,000 or more over the unexpired
terms shall also be set forth on Schedule 3.2.12, (p) any Contract with a media
buying service; provided, however, commitments to purchase media in the ordinary
course of business do not have to be set forth on Schedule 3.2.12, and (q) any
agreement (not covered by another subsection of this Section 3.2.12) between the
Kenna LP, on the one hand, and any member of the Kenna LP, on the other hand.
Notwithstanding anything to the contrary contained above, (x) commitments to
media and production expenses which are fully reimbursable from clients, and (y)
estimates or purchase orders given in the ordinary course of business relating
to the execution of projects, do not have to be set forth on Schedule 3.2.12.
Each Contract which has been assigned to and assumed by the Kenna LP pursuant to
the Conveyance Documents, including without limitation, those required to be set
forth on Schedule 3.2.12, is in full force and effect, and there exists no
default or event of default by the Kenna LP or Cap C LP or, to the knowledge of
Newport or the Kenna Principals, by any other party, or occurrence, condition,
or act (including the purchase of the Purchased Units hereunder) which, with the
giving of notice, the lapse of time or the happening of any other event or
condition, would become a default or event of default thereunder by the Kenna
LP, and there are no outstanding claims of breach or indemnification or notice
of default or termination of any such Contract.
 
 
- 10 -

--------------------------------------------------------------------------------

 

3.2.13            Litigation. Except as set forth on Schedule 3.2.13, there is
no action, suit, proceeding at law or in equity by any Person, or any
arbitration or any administrative or other proceeding by or before (or to the
knowledge of Newport, the Kenna Principals, Kenna Holdco or Communications
Holdco, any investigation by) any Governmental or Regulatory Authority, pending
or, to the knowledge of the Kenna Principals, Kenna Holdco or Communications
Holdco, threatened, against the Kenna LP, the Kenna Business or Cap C LP with
respect to this Agreement or the transactions contemplated hereby or by the
Conveyance Documents, or any other agreement entered into by the Kenna Business
in connection with the transactions contemplated hereby, or against or affecting
the Kenna Business, and no acts, facts, circumstances, events or conditions
occurred or exist which are a basis for any such action, proceeding or
investigation.  The Kenna Business is not subject to any Order entered in any
lawsuit or proceeding.
 
3.2.14            Taxes.  Cap C LP has timely filed, or caused to be filed,
taking into account any valid extensions of due dates, completely and
accurately, all federal and provincial tax or information returns required under
the statutes, rules or regulations of such jurisdictions to be filed by it for
all fiscal periods of Cap C LP. The term "Taxes" means taxes, duties, charges or
levies of any nature imposed by any taxing or other Governmental or Regulatory
Authority, including without limitation income, gains, capital gains, surtax,
capital, franchise, capital stock, value-added taxes, taxes required to be
deducted from payments made by the payor and accounted for to any tax authority,
employees' income withholding, back-up withholding, withholding on payments to
foreign Persons, social security, national insurance, unemployment, worker's
compensation, payroll, disability, real property, personal property, sales, use,
goods and services or other commodity taxes, business, occupancy, excise,
customs and import duties, transfer, stamp, and other taxes (including interest,
penalties or additions to tax in respect of the foregoing), and includes all
taxes payable by Cap C LP pursuant to the Income Tax Act (Canada) (the "ITA") or
any similar provision of provincial or foreign law, but only to the extent that
such Taxes relate to or are in connection with the Kenna Business which has been
heretofore carried on by Cap C LP.  All Taxes shown on said returns to be due
and all other Taxes due and owing (whether or not shown on any Tax return) have
been paid and all additional assessments received prior to the date hereof have
been paid or are being contested in good faith, in which case, such contested
assessments are set forth on Schedule 3.2.14.  Cap C LP has collected all sales,
use, goods and services, harmonized or other commodity Taxes required to be
collected and remitted or will remit the same to the appropriate taxing
authority within the prescribed time periods.  Cap C LP has withheld all amounts
required to be withheld on account of Taxes from amounts paid to employees,
former employees, directors, officers, members, residents and non-residents and
remitted or will remit the same to the appropriate taxing authorities within the
prescribed time periods.  Newport and/or the Kenna Principals have delivered or
caused to be delivered to the Purchaser correct and complete copies of all
federal or provincial income tax returns or information returns filed with
respect to Cap C LP that were requested by the Purchaser.  Except as set forth
on Schedule 3.2.14, none of the federal or provincial income tax returns or
information returns of Cap C LP have, to the knowledge of Newport,
Communications Holdco or the Kenna Principals, ever been audited by the Canada
Revenue Agency or any other Governmental or Regulatory Authority.  None of
Newport, the Kenna Principals or Communications Holdco are non-residents of
Canada within the meaning of the ITA.
 
3.2.15            Liabilities.  Except as incurred in the ordinary course since
October 31, 2010 or as set forth in the Conveyance Documents, the Balance Sheet,
the Current Balance Sheet or on Schedule 3.2.15, neither the Kenna Business, the
Kenna LP nor Cap C LP has any outstanding claims, liabilities or indebtedness of
any nature whatsoever as to which the Kenna Business, the Kenna LP or Cap C LP
is or may become responsible (collectively in this Section 3.2.15,
"Liabilities"), whether accrued, absolute or contingent, determined or
undetermined, asserted or unasserted, and whether due or to become due.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
3.2.16            Insurance.  Schedule 3.2.16 contains a true and complete list
(including the names and addresses of the insurers, the names of the Persons to
whom such insurance policies have been issued, the expiration dates thereof, the
annual premiums and payment terms thereof, whether it is a "claims made" or an
"occurrence" policy and a brief description of the interests insured thereby) of
all liability, property, workers' compensation and other insurance policies
currently in effect that insure the property, assets and employees of the Kenna
Business, including but not limited to the property, assets, business and
employees of Cap C LP that were transferred to the Kenna LP pursuant to the
Conveyance Documents (other than self-obtained insurance policies by such
employees). Each such insurance policy is valid and binding and in full force
and effect, all premiums due thereunder have been paid and neither Cap C LP, the
Kenna Business nor the Kenna LP has received any notice of cancellation or
termination in respect of any such policy or default thereunder.  Neither Cap C
LP, the Kenna Business nor the Kenna LP, or to the knowledge of Newport, the
Kenna Principals or Communications Holdco, the Person to whom such policy has
been issued has received notice that any insurer under any policy referred to in
this Section 3.2.16 is denying liability with respect to a claim thereunder or
defending under a reservation of rights clause.  Within the last two years
neither Cap C LP, the Kenna Business nor the Kenna LP has filed for any claims
exceeding $25,000 against any of its insurance policies, exclusive of automobile
and health insurance policies. None of such policies shall lapse or terminate by
reason of the transactions contemplated by this Agreement or the Conveyance
Documents and all such policies shall continue in effect after the Closing Date
for the benefit of the Kenna LP.  Neither Cap C LP, the Kenna Business nor the
Kenna LP has received any notice of cancellation of any such policy.  Neither
Cap C LP, the Kenna Business nor the Kenna LP has received written notice from
any of its insurance carriers that any premiums will be materially increased in
the future or that any insurance coverage listed on Schedule 3.2.16 will not be
available in the future on substantially the same terms now in effect, unless as
a result of the Reorganization or the change of control contemplated herein.
Neither Cap C LP, the Kenna Business nor the Kenna LP has been refused any
insurance or required to pay higher than normal or customary premiums, nor has
its coverage been limited by any insurance carrier to which it has applied for
insurance during the last three years.
 
3.2.17            Intellectual Property.
 
Definitions. For purposes of this Agreement, the following terms have the
following definitions:
 
 
- 12 -

--------------------------------------------------------------------------------

 

(a)           "Intellectual Property" shall include, without limitation, any or
all of the following and all rights associated therewith: (a) all domestic and
foreign patents, and applications therefor, and all reissues, re-examinations,
divisions, renewals, extensions, continuations and continuations-in-part
thereof; (b) all inventions (whether patentable or not), invention disclosures,
improvements; (c) trade secrets, confidential and proprietary information, know
how, technology, technical data and customer lists, financial and marketing
data, pricing and cost information, business and marketing plans, databases and
compilations of data, rights of privacy and publicity, and all documentation
relating to any of the foregoing; (d) all copyrights, copyright registrations
and applications therefor, unregistered copyrights, the content of all World
Wide Web sites of a Person and all other rights corresponding thereto throughout
the world; (e) all mask works, mask work registrations and applications
therefor; (f) all industrial designs and any registrations and applications
therefor; (g) all trade names, corporate names, logos, trade dress, common law
trademarks and service marks, trademark and service mark registrations and
applications therefor and all goodwill associated therewith; (h) any and all
Internet domain names and Web sites (including all software and applications,
and all components and/or modules thereof), used in connection therewith; and
(i) all computer software including all source code, object code, firmware,
development tools, files, records and data, all media on which any of the
foregoing is recorded, and all documentation related to any of the foregoing.
 
(b)           "Intellectual Property of the Kenna LP" shall mean any
Intellectual Property that is owned by the Kenna LP (including Intellectual
Property transferred by Cap C LP to the Kenna LP pursuant to the Conveyance
Documents), including Registered IP and Unregistered IP.
 
(c)           "Licensed Intellectual Property" means any Intellectual Property
owned by another Person that is used by the Kenna LP in the operation of the
Kenna Business, including Off-the-Shelf Software (as defined below), but
excluding rights in or to materials created for clients of the Kenna Business,
to the extent to which such (x) client of the Kenna Business is the first owner
of copyright in such materials or (y) the materials are subject to a written
assignment of copyright in favour of clients of the Kenna Business.

 
- 13 -

--------------------------------------------------------------------------------

 

3.2.18            Representations. Except as set forth on Schedule 3.2.18, all
of the Intellectual Property of Cap C LP used in the Kenna Business was
transferred to the Kenna LP pursuant to the Conveyance Documents. Schedule
3.2.18 hereto contains an accurate and complete list of all the Intellectual
Property of the Kenna LP and the Licensed Intellectual Property including,
without limitation, (a) patents, patent applications, registered trademarks,
applications for registered trademarks, registered service marks, domain names,
applications for registered service marks, logos, registered copyrights and
applications for registered copyrights, and all registered design rights and
applications thereto which are owned by the Kenna LP (the "Registered IP"), (b)
all unregistered trademarks, unregistered service marks and material
unregistered copyrights and all designs which are owned by the Kenna LP (the
"Unregistered IP") and (c) all Licensed Intellectual Property that is material
to the operation of the Kenna Business, other than widely distributed
off-the-shelf applications subject to shrink-wrap and similar non-negotiated
end-user license agreements ("Off-the-Shelf Software"). Except as set forth on
Schedule 3.2.18, the registrations and applications of the Registered IP listed
on Schedule 3.2.18, are in the name of Cap C LP, and are valid, in proper form,
enforceable and subsisting, all necessary registration and renewal fees in
connection with such registrations have been made and all necessary documents
and certificates in connection with such registrations have been filed with the
relevant patent and Internet domain names, copyrights and trademark authorities
in the United States or other jurisdictions where the Kenna Business is
conducted for the purposes of maintaining such Intellectual Property
registrations, and applications therefor, and no actions (including filing of
documents or payments of fees) are due within ninety (90) days after the
Closing.  No registration, or application therefor, for any of the Registered IP
has lapsed, expired, or been abandoned, and no such registrations, or
applications therefor, are the subject of any opposition, interference,
cancellation, or other legal, quasi-legal, or governmental proceeding pending
before any governmental, registration, or other authority in any jurisdiction.
Except as set forth on Schedule 3.2.18, (i) the Kenna LP is the sole and
exclusive owner of all rights, title and interest in and to the Intellectual
Property of the Kenna LP, free and clear of all Liens, (ii) no Person has any
rights to use any of the Intellectual Property of the Kenna LP, (iii) neither
Cap C LP nor the Kenna LP has granted to any Person, or authorized any Person to
retain, any ownership in the Intellectual Property of the Kenna LP, and (iv) all
Licensed Intellectual Property in the Kenna LP's possession or used in the
operation of the Kenna Business has been properly licensed from the owner of
such Intellectual Property, and the Kenna LP possesses all license agreements,
certificates or documentation sufficient to substantiate such rights, and the
Kenna LP is in compliance with, and Cap C LP has not in the past violated, such
license agreements.  Except as set forth on Schedule 3.2.18, the consummation of
the transactions contemplated hereby will not result in any loss or impairment
of the Kenna LP's rights to own or use any Intellectual Property, nor will such
consummation require the consent of any third party in respect of any
Intellectual Property. To the knowledge of Newport, the Kenna Principals or
Communications Holdco, the operation of the Kenna Business and use of all
Intellectual Property therein does not infringe the Intellectual Property of any
other Person. There are no proceedings pending or, to the knowledge of Newport,
the Kenna Principals or Communications Holdco, threatened against Cap C LP, the
Kenna Business or the Kenna LP with respect to the Intellectual Property, or
with respect to any other Intellectual Property, alleging the infringement or
misappropriation by Cap C LP, the Kenna Business or the Kenna LP of any
Intellectual Property of any Person, and neither Cap C LP, the Kenna Business
nor the Kenna LP has received notice from any Person that the operation of the
Kenna Business infringes the Intellectual Property of any Person.  There are no
claims pending or, to the knowledge of Newport, the Kenna Principals or
Communications Holdco, threatened challenging the validity of any Intellectual
Property of the Kenna LP or any Intellectual Property used by the Kenna LP in
the conduct of the Kenna Business. Neither Cap C LP, the Kenna Principals nor
the Kenna LP has entered into or is otherwise bound by any consent, forbearance
or any settlement agreement which limits the rights of the Kenna LP to use the
Intellectual Property of the Kenna Business.  To the knowledge of Newport, the
Kenna Principals or Communications Holdco, no Person is infringing or
misappropriating any of the Intellectual Property of the Kenna Business. All
Intellectual Property of the Kenna Business was either developed (a) by
employees of Cap C LP within the scope of such employee's employment duties; or
(b) by independent contractors or other third parties who have assigned all of
their rights therein to Cap C LP pursuant to a written agreement, and all such
employees, independent contractors, and other third parties have waived,
pursuant to a written agreement, their moral rights in all such Intellectual
Property in favour of the Kenna LP or Cap C LP.  Except as set forth on Schedule
3.2.18, the Intellectual Property of the Kenna LP does not contain any software
licensed under terms which require, as a condition of the use, modification, or
distribution of such software, that other software incorporated into, derived
from, or distributed with such software: (x) be disclosed or distributed in
source code form; (y) be licensed under terms that permit making derivative
works; or (z) be redistributable at no charge to subsequent licensees.
 
 
- 14 -

--------------------------------------------------------------------------------

 

3.2.19            Privacy and Security.  All information or data of any kind
relating to the Kenna Business possessed by the Kenna LP, including but not
limited to, personally identifiable information collected from consumers
("PII"), aggregate or anonymous information collected from consumers ("Non-PII")
and employee data relating to the Kenna Business or possessed by the Kenna LP
(collectively, "Data"), has been collected, by Cap C LP, the Kenna Business or
the Kenna LP, and is being maintained, stored, processed and used by the Kenna
LP in connection with the Kenna Business, in compliance with all Laws and
Orders.  Cap C LP and the Kenna LP have at all times presented a privacy policy
("Privacy Policy") to consumers prior to the collection of any PII or Non-PII
online.  The Privacy Policy, and any other representations, marketing materials
and advertisements that address privacy issues and the treatment of PII and
Non-PII, accurately and completely describe Cap C LP, the Kenna Business and the
Kenna LP's respective information collection and use practices, and no such
notices or disclosures have been inaccurate, misleading or deceptive.  Neither
Cap C LP nor the Kenna LP has collected or received any PII from children under
the age of 13 without verifiable parental consent or directed any of its
websites to children under the age of 13 through which such PII could be
obtained.  Cap C LP and the Kenna LP have stored and maintained all Data in a
secure manner, using commercially reasonable technical measures, to assure the
integrity and security of the Data and to prevent loss, alteration, corruption,
misuse and unauthorized access to such Data.  There has been no unauthorized
use, access to or disclosure of any Data.  Neither Cap C LP nor the Kenna LP has
received any claims, notices or complaints regarding its information practices
or use of Data.  The consummation of the transactions contemplated hereby will
not result in any loss or impairment of the rights to own and use any Data, nor
will such consummation require the consent of any third party in respect of any
Data.
 
3.2.20            Compliance with Laws. The Kenna Business (including the
business conducted by Cap C LP) has been conducted, in compliance with all
applicable Laws and Orders, except in each case where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect. The Kenna
Business has all Required Permits except where the failure to have such Required
Permits would not reasonably be expected to have a Material Adverse Effect.  All
of such Required Permits are in full force and effect and no action or claim is
pending, nor to the knowledge of Newport or Communications Holdco, threatened,
to revoke or terminate any such Required Permit or declare any such Required
Permit invalid in any respect.
 
3.2.21            Client Relations.  Schedule 3.2.21 sets forth (a) the ten (10)
largest clients of the Kenna Business (measured by revenues), and the revenues
from each such client and from all clients (in the aggregate) for the calendar
year ended December 31, 2009 and (b) the clients projected to be the ten (10)
largest clients (measured by revenues) of the Kenna Business based on its
current profit plan for the twelve months ending December 31, 2010 and 2011,
together with the estimated revenues from each such client and all clients (in
the aggregate) for such periods.  Communications Holdco represents that the
estimated revenues set forth on Schedule 3.2.21 were made in good faith and on a
reasonable basis.  Except as set forth on Schedule 3.2.21, no client of the
Kenna Business has advised Communications Holdco, the Kenna LP or any Kenna
Principal in writing that it is (x) terminating or considering terminating the
handling of its business by Cap C LP or the Kenna LP or in respect of any
particular product, project or service or (y) planning to reduce its future
spending with Cap C LP, the Kenna Business or the Kenna LP in any material
manner; and no client has orally advised the Kenna LP, Communications Holdco,
the Kenna Business or any Kenna Principal of any of the foregoing events.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
3.2.22            Accounts Receivable; Work-in-Process; Accounts Payable.  The
amount of all work-in-process, accounts receivable, unbilled invoices (including
without limitation unbilled invoices for services and out-of-pocket expenses)
and other debts due or recorded in the records and books of account of the Kenna
Business and which was transferred to the Kenna LP pursuant to the Conveyance
Documents, as being due to the Kenna Business and reflected on the Balance Sheet
and the Closing Balance Sheet represent or will represent valid obligations
arising from sales actually made or services actually performed in the ordinary
course of business and will be good and collectible in full (less the amount of
any provision, reserve or similar adjustment therefor reflected on the Balance
Sheet and the Closing Balance Sheet) in the ordinary course of business, and
none of the accounts receivable or other debts (or accounts receivable arising
from any such work-in-process or unbilled invoices) is or will be subject to any
counterclaim or set-off except to the extent of any such provision, reserve or
adjustment.  The accounts payable set forth on the Balance Sheet, and the
accounts payable incurred since the Balance Sheet Date through the Closing Date,
represent trade payables resulting from bona fide transactions incurred in the
ordinary course of business. There has been no change since the Balance Sheet
Date in the amount or aging of the work-in-process, accounts receivable,
unbilled invoices, or other debts due to the Kenna Business, or the reserves
with respect thereto, or accounts payable of the Kenna Business which would have
a Material Adverse Effect.
 
3.2.23           Employment Relations.  (a) No unfair labour practice complaint
against Cap C LP, the Kenna Business or the Kenna LP is pending before any
Governmental or Regulatory Authority; (b) there is no organized labour strike,
dispute, slowdown or stoppage pending or to the knowledge of Newport or
Communications Holdco, threatened against or involving the Kenna Business; (c)
there are no labour unions representing or, to the knowledge of Newport or
Communications Holdco, attempting to represent the employees of the Kenna
Business who became employees of the Kenna LP; (d) no claim or grievance nor any
arbitration proceeding arising out of or under any collective bargaining
agreement is pending against any of the Kenna Business, the Kenna LP or
Communications Holdco and to the knowledge of Newport or Communications Holdco,
no such claim or grievance has been threatened; (e) no collective bargaining
agreement is currently being negotiated by Cap C LP or the Kenna LP; and (f) Cap
C LP did not experience any work stoppage or similar organized labour dispute
during the last three years. Except as set forth on Schedule 3.2.23, there is no
legal action, suit, proceeding or claim pending or, to the knowledge of Newport,
Kenna Holdco or the Kenna Principals or Communications Holdco, threatened
between the Kenna Business, Kenna LP or Cap C LP and any employees or former
employees of Cap C LP or the Kenna Business.
 
3.2.24            Pension and Other Benefit Plans.
 
(a)           Schedule 3.2.24 sets forth a true and complete list of all
employee benefit plans, including, without limitation, pension/benefit plans
maintained by Cap C LP and/or the Kenna LP (each a "Plan").
 
(b)           Except as disclosed in Schedule 3.2.24 each Plan is, and has been,
established, registered, qualified, administered and invested, in compliance
with (i) the terms thereof, and (ii) all applicable Laws.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(c)           All obligations under the Plans (whether pursuant to the terms
thereof or applicable Law) have been satisfied.
 
(d)           All contributions or premiums required to be paid to or in respect
of each Plan have been paid in a timely fashion in accordance with the terms
thereof and all applicable Law, and no Taxes, penalties or fees are owing or
exigible under any Plan.
 
(e)           There are no going concern unfunded actuarial liabilities, past
service unfunded liabilities or solvency deficiencies respecting any of the
Plans.
 
(f)           No material changes have occurred in respect of any Plan since the
date of the most recent financial, accounting or actuarial report, as
applicable, issued in connection with any Plan, which could reasonably be
expected to adversely affect the relevant report (including rendering it
misleading in any material respect).
 
(g)           There have been no improper withdrawals or transfer of assets from
any Plan.
 
(h)           None of the Plans require or permit a retroactive increase in
premiums or payments, and the level of insurance reserves, if any, under any
insured Plan is reasonable and sufficient to provide for all incurred but
unreported claims.
 
3.2.25            Interests in Customers, Suppliers, etc.  Except as set forth
on Schedule 3.2.25, neither Newport nor to the knowledge of Newport or
Communications Holdco (without making any inquiry of any member of the Related
Group, as hereinafter defined), any officer, director, or employee of Cap C LP
or the Kenna LP immediately prior to the Closing Date, any parent, brother,
sister, child or spouse of any such officer, director, key executive or employee
of the Kenna LP, Communications Holdco or Newport (collectively, the "Related
Group"), or any Person controlled by anyone in the Related Group:
 
(a)           owns, directly or indirectly, any interest in (excepting for
ownership, directly or indirectly, of less than 1/4 of 1% of the issued and
outstanding shares of any class of securities of a publicly held and traded
company), or received or has any right to receive payments from, or is an
officer, director, employee, agent or consultant of, any Person which is, or is
engaged in business as, a competitor, lessor, lessee, supplier, distributor,
sales agent, customer or client of Cap C LP or the Kenna LP;
 
(b)           owns, directly or indirectly (other than through the ownership of
Limited Partnership Units), in whole or in part, any tangible or intangible
property that the Kenna LP used in the conduct of the Kenna Business, other than
immaterial personal items owned and used by employees at their work stations; or
 
(c)           has any cause of action or other claim whatsoever against, or owes
any amount to, Cap C LP or the Kenna LP, except for claims in the ordinary
course of business such as for accrued vacation pay, accrued benefits under
employee benefit plans, and similar matters and agreements existing on the date
hereof.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
3.2.26            Bank Accounts and Powers of Attorney.  Set forth in Schedule
3.2.26 is an accurate and complete list showing (a) the name and address of, and
account information for, each bank in which Cap C LP had immediately prior to
the transfer of the Kenna Business to the Kenna LP, or the Kenna LP has, an
account, credit line or safe deposit box and the names of all Persons authorized
to draw thereon or to have access thereto, and (b) the names of all Persons, if
any, holding powers of attorney from Cap C LP or the Kenna LP and a summary
statement of the terms thereof.
 
3.2.27            Compensation of Employees.  Schedule 3.2.27 is an accurate and
complete list showing: (a) the names and positions of all employees and
exclusive consultants of the Kenna Business, or Cap C LP immediately prior to
the transfer of the Kenna Business by Cap C LP to the Kenna Business, who are,
or were being, compensated at an annualized rate of $50,000 or more, together
with a statement of the current annual salary, and the annual salary, bonus and
incentive compensation paid or payable with respect to calendar years 2008 and
2009, and a statement of the projected annual salary, bonus and incentive
compensation payable with respect to the calendar year ended December 31, 2010,
and the material fringe benefits of such employees and exclusive consultants not
generally available to all employees of Cap C LP or the Kenna Business; (b) all
bonus and incentive compensation paid or payable (whether by agreement, custom
or understanding) to any employee of Cap C LP or the Kenna Business not listed
in clause (a) above for services rendered or to be rendered during calendar
years 2008 and 2009; (c) the names of all retired employees, if any, of Cap C LP
or the Kenna Business who are receiving or entitled to receive any healthcare or
life insurance benefits or any payments from Cap C LP or the Kenna Business not
covered by any pension plan to which Cap C LP or the Kenna Business is a party,
their ages and current unfunded pension rate, if any; and (d) a description of
the current severance and vacation policy of Cap C LP and the Kenna
Business.  Neither Cap C LP nor the Kenna Business has, because of past
practices or previous commitments with respect to its employees, established any
rights on the part of any of its employees to additional compensation with
respect to any period after the Closing Date (other than wage increases in the
ordinary course of business).  Each of Cap C LP and the Kenna Business has
properly classified and compensated all employees and consultants in accordance
with all applicable Laws and Orders of any Governmental and Regulatory
Authority.
 
3.2.28            Non-Contravention; Approvals and Consents.  The execution,
delivery and performance by the Kenna LP and Cap C LP of their respective
obligations under this Agreement and the Conveyance Documents, as the case may
be, and the consummation of the transactions contemplated hereby and thereby, as
the case may be, will not (a) violate, conflict with or result in the breach of
any provision of the declaration and limited partnership agreement (or other
comparable documents) of the Kenna LP and Cap C LP, (b) result in the violation
by the Kenna LP or Cap C LP of any Laws or Orders of any Governmental or
Regulatory Authority, or (c) if the consents and notices set forth in Schedule
3.2.28 are obtained, conflict with, result in a violation or breach of,
constitute (with or without notice or lapse of time or both) a default under, or
require the Kenna LP or Cap C LP to obtain any consent, approval or action of,
make any filing with or give any notice to, or result in or give to any Person
any right of payment or reimbursement, termination, cancellation, modification
or acceleration of, or result in the creation or imposition of any Lien upon any
of their respective assets or properties, or under any of the terms, conditions
or provisions of any Contract to which the Kenna LP or Cap C LP is a party or by
which the Kenna LP or Cap C LP or any of their respective assets or properties
are or were bound. Except as set forth in Schedule 3.2.28, no consent, approval
or action of, filing with or notice to any Governmental or Regulatory Authority
or other Person is necessary or required under any of the terms, conditions or
provisions of any Law or Order of any Governmental or Regulatory Authority or
any Contract to which the Kenna LP or Cap C LP is a party, or by which their
respective assets or properties were or are bound, for the execution and
delivery of this Agreement or the Conveyance Documents, the performance by the
Kenna LP or Cap C LP of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
3.2.29            No Changes Since the Balance Sheet Date.  From the Balance
Sheet Date through the date hereof, except as specifically stated on Schedule
3.2.29, neither Cap C LP nor the Kenna LP (i) incurred any liability or
obligation of any nature (whether accrued, absolute, contingent or otherwise),
except in the ordinary course of business, (ii) permitted any of its assets to
be subjected to any Lien, (iii) sold, transferred or otherwise disposed of any
assets except in the ordinary course of business, (iv) made any capital
expenditure or commitment therefor which individually or in the aggregate
exceeded $50,000; (v) made any distributions or dividend payments on any shares
of its capital stock or equity participation rights, or redeemed, purchased or
otherwise acquired any shares of its capital stock, or any option, warrant or
other right to purchase or acquire any shares of capital stock or equity
participation rights of Cap C LP or the Kenna LP, (vi) made any bonus or profit
sharing distribution, (vii) increased or prepaid its indebtedness for borrowed
money, except current borrowings under credit lines, or made any loan to any
Person other than to any employee for normal travel and expense advances, (viii)
wrote down the value of any work-in-process, or wrote off as uncollectible any
notes or accounts receivable, except write-downs and write-offs in the ordinary
course of business, none of which individually or in the aggregate, were
material to Cap C LP or the Kenna LP, (ix) granted any increase in the rate of
wages, salaries, bonuses or other remuneration of any employee who, whether as a
result of such increase or prior thereto, received aggregate compensation from
Cap C LP or the Kenna LP at an annual rate of $100,000 or more, or except in the
ordinary course of business to any other employees, (x) entered into any
employment or exclusive consulting agreement which is not cancelable by Cap C LP
or the Kenna LP (and will not be cancelable by the Kenna LP) without penalty or
other financial obligation within 30 days, (xi) canceled or waived any claims or
rights of material value, (xii) made any change in any method of accounting
procedures, (xiii) otherwise conducted Cap C LP's business or the Kenna Business
or entered into any transaction, except in the usual and ordinary manner and in
the ordinary course of its business, (xiv) amended or terminated any agreement
which is material to their businesses, (xv) renewed, extended or modified any
lease of real property or any lease of personal property, except in the ordinary
course of business, or (xvi) agreed, whether or not in writing, to do any of the
actions set forth in any of the above clauses.
 
3.2.30            Corporate Controls.  To the knowledge of the Kenna Principals,
no officer, authorized agent, employee, consultant or any other Person while
acting on behalf of Cap C LP, the Kenna Business or the Kenna LP, has, directly
or indirectly: used any corporate fund for unlawful contributions, gifts, or
other unlawful expenses relating to political activity; made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns from corporate funds; established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
made any false or fictitious entry on its books or records; participated in any
racketeering activity; or made any bribe, rebate, payoff, influence payment,
kickback, or other unlawful payment, or other payment of a similar or comparable
nature, to any Person, private or public, regardless of form, whether in money,
property, or services, to obtain favourable treatment in securing business or to
obtain special concessions, or to pay for favourable treatment for business
secured or for special concessions already obtained, and neither Communications
Holdco, the Kenna Business nor the Kenna LP have participated in any illegal
boycott or other similar illegal practices affecting any of its actual or
potential customers.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
3.2.31            Brokers.  No broker, finder, agent or similar intermediary has
acted on behalf of Newport, Communications Holdco or the Kenna LP in connection
with this Agreement or the transactions contemplated hereby, and no brokerage
commissions, finder's fees or similar fees or commissions are payable by
Communications Holdco, Kenna Holdco, the Kenna LP or Newport in connection
therewith based on any agreement, arrangement or understanding with any of them.
 
3.2.32            Repayment of Loans.  Except as set forth on Schedule 3.2.32,
as of the Closing, all (i) intercompany indebtedness and (ii) indebtedness
(including unpaid distributions) of the Kenna LP or Capital CEK LP to
Communications Holdco or Newport has been repaid in full, other than routine
travel expense advances in the ordinary course of business and consistent in
amount with past practice.
 
3.2.33            Disclosure.  No representation or warranty of Newport,
Communications Holdco, Kenna Holdco or the Kenna Principals contained in this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements herein or therein, in
the light of the circumstances under which they were made, not misleading.
 
3.2.34            Copies of Documents.  Communications Holdco and/or the Kenna
Principals have caused to be made available for inspection and copying by the
Purchaser and its advisers, true, complete and correct copies of all documents
referred to in this Article III.C or in any Schedule.
 
ARTICLE IV
REPRESENTATIONS OF THE PURCHASER
 
The Purchaser represents and warrants to Newport, the Kenna Principals, Kenna
Holdco and Communications Holdco as follows:
 
Section 4.1     Existence and Good Standing.  The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of Canada
with full corporate power and authority to enter into this Agreement, to perform
its obligations hereunder and to own its property and to carry on its business
all as and in the places where such properties are now owned or operated or such
business is now being conducted.
 
 
- 20 -

--------------------------------------------------------------------------------

 

Section 4.2     Execution and Validity of Agreement.  The Purchaser has the full
corporate power and authority to make, execute, deliver and perform this
Agreement and the transactions contemplated hereby.  The execution and delivery
of this Agreement by the Purchaser and the consummation of the transactions
contemplated hereby have been duly authorized by all required corporate action
on behalf of the Purchaser.  This Agreement has been duly and validly executed
and delivered by the Purchaser and, assuming due authorization, execution and
delivery by the other parties hereto, constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms.
 
Section 4.3     Litigation.  There is no action, suit, proceeding at law or in
equity by any Person, or any arbitration or any administrative or other
proceeding by or before (or to the knowledge of the Purchaser, any investigation
by), any Governmental or Regulatory Authority pending or, to the knowledge of
the Purchaser, threatened against the Purchaser or any of its properties or
rights with respect to this Agreement.  The Purchaser is not subject to any
Order entered in any lawsuit or proceeding with respect to this Agreement or the
transactions contemplated hereby.
 
Section 4.4     Non-Contravention; Approvals and Consents.  The execution,
delivery and performance by the Purchaser of its obligations hereunder and the
consummation of the transactions contemplated hereby will not (a) violate,
conflict with or result in the breach of any provision of the certificate of
incorporation and bylaws of the Purchaser, (b) result in the violation by the
Purchaser of any Laws or Orders of any Governmental or Regulatory Authority
applicable to the Purchaser or any of its assets or properties, or (c) result in
a violation or breach of, constitute (with or without notice or lapse of time or
both) a default under, or require the Purchaser to obtain any consent, approval
or action of, make any filing with or give any notice to, or result in or give
to any Person any right of payment or reimbursement, termination, cancellation,
modification or acceleration of, or, except for such Liens as may be created in
connection with an MDC financing post-Closing, result in the creation or
imposition of any Lien upon any of the respective assets or properties of the
Purchaser, under any of the terms, conditions or provisions of any Contract to
which the Purchaser is a party or by which the Purchaser or any of its assets or
properties are bound. No consent, approval or action of, filing with or notice
to any Governmental or Regulatory Authority or other Person is necessary or
required under any of the terms, conditions or provisions of any Law or Order of
any Governmental or Regulatory Authority or any Contract to which the Purchaser
is a party or by which the Purchaser or any of its assets or properties are
bound for the execution and delivery of this Agreement by the Purchaser, the
performance by the Purchaser of its obligations hereunder or the consummation by
the Purchaser of the transactions contemplated hereby.
 
Section 4.5     Brokers.  No broker, finder, agent or similar intermediary has
acted on behalf of the Purchaser in connection with this Agreement or the
transactions contemplated hereby, and no brokerage commissions, finder's fees or
similar fees or commissions are payable by the Purchaser in connection therewith
based on any agreement, arrangement or understanding with either of them.
 
Section 4.6    Investment Canada.  The Purchaser is not a “non-Canadian" within
the meaning of the Investment Canada Act (Canada).
 
Section 4.7     Status. The Purchaser is not a person exempt from tax under
section 149 of the ITA.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
ARTICLE V
ACTIONS AT CLOSING
 
Simultaneously herewith:
 
Section 5.1   Pre-Closing Restructuring Proceedings. All proceedings taken in
connection with the Reorganization and the Conveyance Documents and all
documents incident thereto shall have been completed in form and substance
satisfactory to the Purchaser and Newport and their respective counsel, and the
Purchaser shall have received copies of all such documents and other evidences
as it or its counsel reasonably requested in order to establish the consummation
of such transactions and the taking of all proceedings in connection therewith.
 
Section 5.2     Resolutions.  Each of Newport, Kenna Holdco and Communications
Holdco shall have delivered to the Purchaser a copy of the resolutions of their
respective partners, or board of directors, as the case may be, authorizing the
execution, delivery and performance of this Agreement and the Conveyance
Documents to which it is a party, and the transactions contemplated hereby and
thereby. The Purchaser shall have delivered to the other parties hereto a copy
of the resolutions of its board of directors authorizing the execution, delivery
and performance of this Agreement and the transactions contemplated hereby.
 
Section 5.3    Required Approvals and Consents.  Newport and the Kenna
Principals shall have obtained or given, at no expense to the Purchaser, and
there shall not have been withdrawn or modified, any consents or approvals or
other actions listed on Schedule 3.2.5 hereof (including without limitation,
obtaining all such consents, approvals and/or waivers required under the
Contracts listed on Schedule 3.2.12). Each such consent or approval shall be in
a form satisfactory to counsel for the Purchaser, acting reasonably.
 
Section 5.4    Limited Partnership Agreement.  The Kenna Principals and the
Purchaser shall have entered into the Amended and Restated Kenna LP Agreement.
 
Section 5.5    Employment Agreements. The Kenna Principals shall have entered
into an Employment Agreement with the Kenna LP on terms and conditions
satisfactory to the Purchaser.
 
Section 5.6    Non-Competition. Newport shall have entered into a
Non-Competition Agreement with the Purchaser, and the Kenna Principals shall
have entered into a Non-Competition Agreement with the Purchaser and Kenna LP in
the form and to the effect of Exhibit D hereto.
 
Section 5.7     Capital C Partners LP Purchase Agreement. Cap C LP,
Communications Holdco, the Cap C Principals, Newport and the Purchaser shall
have entered into and delivered a purchase agreement pursuant to which Newport
sells to the Purchaser its interests in Capital C Partners LP.
 
Section 5.8     Conveyance Documents.  Communications Holdco and the Kenna LP
shall have entered into the Conveyance Documents.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
Section 5.9     Mutual Release.  Newport, the Kenna Principals and
Communications Holdco, among others, shall have entered into a mutual release in
the form of Exhibit E hereto, and the parties thereto shall have dismissed with
prejudice the related pending litigation matters.
 
Section 5.10  Fortress Release of Liens.  Newport shall have delivered to the
Purchaser evidence reasonably satisfactory to the Purchaser of the release of
all security interests encumbering the Purchased Units and the Acquired Kenna
Assets.
 
ARTICLE VI
OTHER AGREEMENTS
 
Section 6.1     Tax Matters.
 
6.1.1              Tax Returns.  Communications Holdco, Newport, Kenna LP and/or
the Kenna Principals, as applicable, shall timely and properly prepare or cause
to be prepared, execute, file and deliver all (i) Tax returns, information
returns, Tax elections or other tax filings required to be filed by Kenna LP,
Cap C LP and Capital CEK LP in connection with the Reorganization (each a "LP
Tax Filing"), and  (ii) all Tax elections required to be filed by Communications
Holdco or Newport in connection with the Reorganization (each, a "Tax
Election"), and shall permit the Purchaser to review and comment on each such LP
Tax Filing or Tax Election prior to filing. Each of Communications Holdco and
Newport shall include their respective share of any taxable income allocated to
them in respect of their partnership interest in Cap C LP for the fiscal period
ending on the dissolution of Cap C LP in their return filed under the ITA for
the taxation year that includes the end of such fiscal period.
 
6.1.2              Tax Cooperation.  The Purchaser, Newport, Communications
Holdco and the Kenna Principals shall cooperate fully as and to the extent
reasonably requested by the other party, in connection with any Tax Filing
pursuant to Section 6.1.1 or other Tax returns relating to the operations of the
Kenna Business and any audit, litigation or other proceeding with respect to
Taxes.
 
Section 6.2     Change of Name.  At the Closing or as soon as practicable after
the Closing Date, Kenna Holdco shall execute appropriate documents to change its
name to a name dissimilar to "Kenna", and promptly thereafter shall file any
necessary documents to reflect the name change with the appropriate governmental
authorities.
 
Section 6.3     Pre-Closing Distribution.
 
6.3.1              Return of Capital; Repayment of Loans.  Immediately prior to
the commencement of the Reorganization: Newport and Communications Holdco shall
have caused (i) Capital CEK LP to distribute to Newport $1,990,453 as a return
of capital on the limited partnership units of Capital CEK LP held by Newport at
October 31, 2010; and (ii) Capital CEK LP to repay in full Newport’s outstanding
loans (including all accrued interest) to Capital CEK LP in the amount of
$1,787,229.33 owing as of the Closing Date.
 
 
- 23 -

--------------------------------------------------------------------------------

 

6.3.2              Return of Capital. As soon as reasonably practicable but not
later than forty-five (45) days of the Closing, the Purchaser shall ensure that
Kenna LP and/or Capital C Partners LP distribute to Newport an amount equal to
the amount due as a return of capital on the limited partnership units of
Capital CEK LP held by Newport from November 1, 2010 until the Closing Date (the
"November Capital Distribution"). The amount of the November Capital
Distribution shall be determined by the Purchaser's auditor in accordance with
GAAP based on the financial statements relating to the Kenna Business and the
Cap C Business, and allocated in a manner consistent with the allocations from
January 1, 2010 to October 31, 2010; provided, however, that any controversy,
dispute, question or difference between the parties hereto regarding the
determination of the November Capital Distribution shall be resolved by a senior
officer of the Purchaser and a senior officer of Newport working in good faith
to come to a mutually acceptable determination of the November Capital
Distribution within 10 days of notice from Newport of such controversy, dispute,
question or difference.
 
Section 6.4    Key Man Insurance.  Newport shall cause Newport Partners Income
Fund to assign all current key man insurance policies relating to Tony Chapman,
Glenn Chilton and Paul Quigley effective as of the Closing Date.
 
ARTICLE VII
SURVIVAL; INDEMNITY
 
Section 7.1     Survival.  Notwithstanding any right of any party hereto fully
to investigate the affairs of any other party, and notwithstanding any knowledge
of facts determined or determinable pursuant to such investigation or right of
investigation, each party hereto shall have the right to rely fully upon the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement and the Schedules, if any, furnished by any other
party pursuant to this Agreement.  Subject to the limitations set forth in
Section 7.6, the respective representations, warranties, covenants and
agreements of Newport, Communications Holdco, the Kenna Principals, Kenna Holdco
and the Purchaser contained in this Agreement shall survive the Closing for
sixteen (16) months following the Closing Date.
 
Section 7.2     Obligation of Newport, Communications Holdco, Kenna Holdco and
the Kenna Principals to Indemnify.
 
7.2.1              Newport Indemnity.  Subject to the limitations contained in
Sections 7.2.3,  7.6.1 and 7.6.2, Newport hereby agrees to indemnify the
Purchaser and its affiliates, stockholders, officers, directors, employees,
agents, representatives and successors, permitted assignees of the Purchaser and
their affiliates (individually, a "Purchaser Indemnified Party" and
collectively, the "Purchaser Indemnified Parties") against, and to protect, save
and keep harmless the Purchaser Indemnified Parties from, and to pay on behalf
of or reimburse the Purchaser Indemnified Parties as and when incurred for, any
and all liabilities (including liabilities for Taxes), obligations, losses,
damages, penalties, demands, claims, actions, suits, judgments, settlements,
penalties, interest, out-of-pocket costs, expenses and disbursements (including
reasonable costs of investigation, and reasonable attorneys', accountants' and
expert witnesses' fees) of whatever kind and nature (collectively, "Losses"),
that may be imposed on or incurred by any Purchaser Indemnified Party as a
consequence of, in connection with, incident to, resulting from or arising out
of or in any way related to or by virtue of: (a) any misrepresentation,
inaccuracy or breach of any warranty or representation contained in Article
III.A or Article III.C hereof; (b) any action, demand, proceeding, investigation
or claim by any third party (including any Governmental or Regulatory Authority)
against or affecting any Purchaser Indemnified Party which may give rise to or
evidence the existence of or relate to a misrepresentation or breach of any of
the representations and warranties of Newport contained in Article III.A or
Article III.C hereof; (c) any breach or failure by Newport to comply with,
perform or discharge any obligation, agreement or covenant by Newport contained
in this Agreement; (d) any liability or obligation or any assertion against any
Purchaser Indemnified Party, arising out of or relating, directly or indirectly,
to any Excluded Asset or any Retained Liability (as such terms are defined in
the Conveyance Documents) or other liability arising, in whole or in part, out
of the conduct of the business of Cap C LP or any of its subsidiaries or
successors, if any, prior to the Closing except for the Assumed Liabilities (as
such term is defined in the Conveyance Documents); (e) any litigation or claim
disclosed on Schedule 3.2.3 to this Agreement; and (f) any liability or
obligation arising out of or relating, directly or indirectly, to the
classification of any individual performing services for Cap C LP as an
independent contractor, as a freelancer, as a consultant or in any other
capacity other than as an employee.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
7.2.2              Indemnity by Kenna Indemnitors.  Subject to the limitations
contained in Sections 7.2.3, 7.6.1 and 7.6.2, the Kenna Indemnitors hereby
agree, jointly and severally, to indemnify the Purchaser Indemnified Parties
against, and to protect, save and keep harmless the Purchaser Indemnified
Parties from, and to pay on behalf of or reimburse the Purchaser Indemnified
Parties as and when incurred for, any and all Losses that may be imposed on or
incurred by any Purchaser Indemnified Party as a consequence of, in connection
with, incident to, resulting from or arising out of or in any way related to or
by virtue of: (a) any misrepresentation, inaccuracy or breach of any warranty or
representation contained in Article III.B or Article III.C hereof; (b) any
action, demand, proceeding, investigation or claim by any third party (including
any Governmental or Regulatory Authority) against or affecting any Purchaser
Indemnified Party which may give rise to or evidence the existence of or relate
to a misrepresentation or breach of any of the representations and warranties of
Communications Holdco, Kenna Holdco or the applicable Kenna Principals contained
in Article III.B or Article III.C hereof; (c) any breach or failure by
Communications Holdco, Kenna Holdco or the applicable Kenna Principals to comply
with, perform or discharge any obligation, agreement or covenant by
Communications Holdco, Kenna Holdco or the applicable Kenna Principals contained
in this Agreement; (d) any liability or obligation or any assertion against any
Purchaser Indemnified Party, arising out of or relating, directly or indirectly,
to any Excluded Asset or any Retained Liability (as such terms are defined in
the Conveyance Documents) or other liability arising, in whole or in part, out
of the conduct of the business of Cap C LP or any of its subsidiaries or
successors, if any, prior to the Closing except for the Assumed Liabilities (as
such term is defined in the Conveyance Documents); (e) any litigation or claim
disclosed on Schedule 3.2.3 to this Agreement; and (f) any liability or
obligation arising out of or relating, directly or indirectly, to the
classification of any individual performing services for Cap C LP as an
independent contractor, as a freelancer, as a consultant or in any other
capacity other than as an employee.
 
 
- 25 -

--------------------------------------------------------------------------------

 

7.2.3              Notwithstanding anything to the contrary contained herein,
Newport's obligation to indemnify the Purchaser Indemnified Parties under this
Agreement shall only occur after the aggregate amount of all Losses claimed by
the Purchaser Indemnified Parties against the Kenna Indemnitors (including
Losses previously claimed by the Purchaser Indemnified Parties against the Kenna
Indemnitors) exceeds $750,000.  Any such claims made against the Kenna
Indemnitors may be made against Newport if such claims remain unpaid by the
Kenna Indemnitors or any of them after sixty (60) days from the date of claim;
provided that the Kenna Indemnitors have acted in good faith in response to such
claim and that the Purchaser shall have exercised its commercially reasonable
efforts to recover against such claim (including exercising its right to offset
any claim for indemnity against payments due and/or payable to Kenna Holdco or
the Kenna Principals in accordance with Section 7.5).
 
7.2.4              Losses.  The term "Losses" as used in this Article VII is not
limited to matters asserted by third parties against any Purchaser Indemnified
Party but includes Losses incurred or sustained by a Purchaser Indemnified Party
in the absence of Third Party Claims (as defined in Section 7.4.2 hereof).
 
Section 7.3     Obligation of the Purchaser to Indemnify.
 
7.3.1              Subject to the limitations set forth in Section 7.6.3 hereof,
the Purchaser hereby agrees to indemnify Newport (together with its affiliates,
partners, officers, directors, employees, agents, representatives, successors
and permitted assigns, collectively, the "Newport Indemnified Parties"),
Communications Holdco, Kenna Holdco and the Kenna Principals (individually a
"Seller Indemnified Party" and collectively, the "Seller Indemnified Parties")
against, and to protect, save and keep harmless the Seller Indemnified Parties
from, and to pay on behalf of or reimburse the Seller Indemnified Parties as and
when incurred for, any and all Losses that may be imposed on or incurred by the
Seller Indemnified Parties as a consequence of, in connection with, incident to,
resulting from or arising out of or in any way related to or by virtue of: (a)
any misrepresentation, inaccuracy or breach of any warranty or representation of
the Purchaser contained in Article IV hereof; or (b) any action, demand,
proceeding, investigation or claim by any third party (including any
Governmental or Regulatory Authority) against or affecting any Seller
Indemnified Party which may give rise to or evidence the existence of or relate
to a misrepresentation or breach of any of the representations and warranties of
the Purchaser contained in Article IV hereof; or (c) any breach or failure by
the Purchaser to comply with, perform or discharge any obligation, agreement or
covenant by the Purchaser contained in this Agreement.
 
7.3.2              The Purchaser shall indemnify the Newport Indemnified Parties
against, and protect, save and keep harmless the Newport Indemnified Parties
from, any Taxes (within the meaning of Section 3.2.14 hereof) incurred by the
Newport Indemnified Parties solely as a result of the Reorganization (including
any of the individual transactions forming part thereof), without duplication,
in an aggregate amount not to exceed $1 million (the "Newport Reorganization
Indemnity"). For greater certainty, the Newport Reorganization Indemnity shall
exclude any Taxes which would, but for the Reorganization, have been incurred by
Newport in connection with the sale of its partnership interest in Capital CEK
LP or Cap C LP.  Notwithstanding anything to the contrary, the Purchaser shall
not indemnify the Newport Indemnified Parties in respect of any Taxes imposed on
Newport which were existing liabilities of Capital CEK LP or its affiliates at
the time of, or arising in connection with any matter or omission occurring
prior to, the commencement of the Reorganization.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
Section 7.4     Indemnification Procedures.
 
7.4.1              Non-Third Party Claims.
 
(a)           In the event that any Person entitled to indemnification under
this Agreement (an "Indemnified Party") asserts a claim for indemnification
which does not involve a Third Party Claim (as defined in Section 7.4.2) (a
"Non-Third Party Claim"), against which a Person is required to provide
indemnification under this Agreement (an "Indemnifying Party"), the Indemnified
Party shall give written notice to the Indemnifying Party (the "Non-Third Party
Claim Notice"), which Non-Third Party Claim Notice shall (i) describe the claim
in reasonable detail, and (ii) indicate the amount (estimated, if necessary, and
to the extent feasible) of the Losses that have been or may be suffered by the
Indemnified Party.
 
(b)           The Indemnifying Party may acknowledge and agree by written notice
(the "Non-Third Party Acknowledgement of Liability") to the Indemnified Party to
satisfy the Non-Third Party Claim within 30 days of receipt of the Non-Third
Party Claim Notice.  In the event that the Indemnifying Party disputes the
Non-Third Party Claim, the Indemnifying Party shall provide written notice of
such dispute (the "Non-Third Party Dispute Notice") to the Indemnified Party
within 30 days of receipt of the Non-Third Party Claim Notice (the "Non-Third
Party Dispute Period"), setting forth a reasonable basis of such dispute.  In
the event that the Indemnifying Party shall fail to deliver the Non-Third Party
Acknowledgement of Liability or Non-Third Party Dispute Notice within the
Non-Third Party Dispute Period, the Indemnifying Party shall be deemed to have
acknowledged and agreed to pay the Non-Third Party Claim in full and to have
waived any right to dispute the Non-Third Party Claim.  Once the Indemnifying
Party has acknowledged and agreed to pay any Non-Third Party Claim pursuant to
this Section 7.4.1, or once any dispute under this Section 7.4.1 has been
finally resolved in favour of indemnification by a court or other tribunal of
competent jurisdiction, subject to the provisions of Section 7.6.1, the
Indemnifying Party shall pay the amount of such Non-Third Party Claim to the
Indemnified Party within 10 days of the date of acknowledgement or resolution,
as the case may be, to such account and in such manner as is designated in
writing by the Indemnified Party.
 
7.4.2              Third-Party Claims.
 
(a)           In the event that any Indemnified Party asserts a claim for
indemnification or receives notice of the assertion of any claim or of the
commencement of any action or proceeding by any Person who is not a party to
this Agreement or an affiliate of a party to this Agreement in respect of which
such Indemnified Party is entitled to indemnification by an Indemnifying Party
under this Agreement (a "Third Party Claim"), the Indemnified Party shall give
written notice to the Indemnifying Party (the "Third Party Claims Notice")
within 20 days after asserting or learning of such Third Party Claim (or within
such shorter time as may be necessary to give the Indemnifying Party a
reasonable opportunity to respond to such claim), together with a statement
specifying the basis of such Third Party Claim.  The Third Party Claim Notice
shall (i) describe the claim in reasonable detail, and (ii) indicate the amount
(estimated, if necessary, and to the extent feasible) of the Losses that have
been or may be suffered by the Indemnified Party. The Indemnifying Party must
provide written notice to the Indemnified Party that it is either (i) assuming
responsibility for the Third Party Claim or (ii) disputing the claim for
indemnification against it (the "Indemnification Notice")  The Indemnification
Notice must be provided by the Indemnifying Party to the Indemnified Party
within 15 days after receipt of the Third Party Claims Notice or within such
shorter time as may be necessary to give the Indemnified Party a reasonable
opportunity to respond to such Third Party Claim (the "Indemnification Notice
Period").

 
- 27 -

--------------------------------------------------------------------------------

 
 
(b)           If the Indemnifying Party provides an Indemnification Notice to
the Indemnified Party within the Indemnification Notice Period that it assumes
responsibility for the Third Party Claim (the "Defense Notice"), the
Indemnifying Party shall conduct at its expense the defense against such Third
Party Claim in its own name, or if necessary in the name of the Indemnified
Party.  The Defense Notice shall specify the counsel the Indemnifying Party will
appoint to defend such claim ("Defense Counsel"); provided, however, that the
Indemnified Party shall have the right to approve the Defense Counsel, which
approval shall not be unreasonably withheld or delayed, except that such
approval may be withheld if the defense is to be in the name of the Indemnified
Party.  In the event that the Indemnifying Party fails to give the
Indemnification Notice within the Indemnification Notice Period, the Indemnified
Party shall have the right to conduct the defense and to compromise and settle
such Third Party Claim without the prior consent of the Indemnifying Party and
subject to the provisions of Section 7.6.1, the Indemnifying Party will be
liable for all costs, expenses, settlement amounts or other Losses paid or
incurred in connection therewith.
 
(c)           In the event that the Indemnifying Party provides in the
Indemnification Notice that it disputes the claim for indemnification against
it, the Indemnified Party shall have the right to conduct the defense and to
compromise and settle such Third Party Claim, without the prior consent of the
Indemnifying Party. Once such dispute has been finally resolved in favour of
indemnification by a court or other tribunal of competent jurisdiction or by
mutual agreement of the Indemnified Party and Indemnifying Party, subject to the
provisions of Section 7.6.1, the Indemnifying Party shall within 10 days of the
date of such resolution or agreement, pay to the Indemnified Party all Losses
paid or incurred by the Indemnified Party in connection therewith.
 
(d)           In the event that the Indemnifying Party delivers an
Indemnification Notice pursuant to which it elects to conduct the defense of the
Third Party Claim, the Indemnifying Party shall be entitled to have the
exclusive control over the defense of the Third Party Claim and the Indemnified
Party will cooperate in good faith with and make available to the Indemnifying
Party such assistance and materials as it may reasonably request, all at the
expense of the Indemnifying Party.  The Indemnified Party shall have the right
at its expense to participate in the defense assisted by counsel of its own
choosing.  The Indemnifying Party will not settle the Third Party Claim or cease
to defend against any Third Party Claim as to which it has delivered an
Indemnification Notice (as to which it has assumed responsibility for the Third
Party Claim), without the prior written consent of the Indemnified Party, which
consent will not be unreasonably withheld or delayed; provided, however, such
consent may be withheld if, among other reasons, as a result of such settlement
or cessation of defense, (i) injunctive relief or specific performance would be
imposed against the Indemnified Party, or (ii) such settlement or cessation
would lead to liability or create any financial or other obligation on the part
of the Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder.

 
- 28 -

--------------------------------------------------------------------------------

 
 
(e)           If an Indemnified Party refuses to consent to a bona fide offer of
settlement which the Indemnifying Party wishes to accept, which provides for a
full release of the Indemnified Party and its affiliates relating to the Third
Party Claims underlying the offer of settlement and solely for a monetary
payment, the Indemnified Party may continue to pursue such matter, free of any
participation by the Indemnifying Party, at the sole expense of the Indemnified
Party. In such an event, the obligation of the Indemnifying Party shall be
limited to the amount of the offer of settlement which the Indemnified Party
refused to accept plus the reasonable costs and expenses of the Indemnified
Party incurred prior to the date the Indemnifying Party notified the Indemnified
Party of the offer of settlement.
 
(f)           Notwithstanding clause (d) above, the Indemnifying Party shall not
be entitled to control, but may participate in, and the Indemnified Party shall
be entitled to have sole control over, the defense or settlement of (x) that
part of any Third Party Claim that (i) seeks a temporary restraining order, a
preliminary or permanent injunction or specific performance against the
Indemnified Party, (ii) involves criminal allegations against the Indemnified
Party or (iii) may lead to liability or create any financial or other obligation
on the part of the Indemnified Party for which the Indemnified Party is not
entitled to indemnification hereunder and (y) the entire Third Party Claim if
such Third Party Claim would impose liability on the part of the Indemnified
Party in an amount which is greater than the amount as to which the Indemnified
Party is entitled to indemnification under this Agreement.
 
(g)           A failure by an Indemnified Party to give timely, complete or
accurate notice as provided in this Section 7.4.2 will not affect the rights or
obligations of any party hereunder except and only to the extent that, as a
result of such failure, any party entitled to receive such notice was deprived
of its right to recover any payment under its applicable insurance coverage or
was otherwise directly and materially damaged as a result of such failure to
give timely notice.
 
Section 7.5     Right of Offset.  Without limiting any other rights or remedies
available to it, the Purchaser shall be entitled to offset any claim for
indemnity made pursuant to Section 7.2 and in accordance with Section 7.4,
against any payments due and/or payable to Kenna Holdco or the Kenna Principals,
including, without limitation, up to $3,000,000 of any payments made pursuant to
the limited partnership unit purchase agreement (the "13% Purchase Agreement")
of even date made among Kenna Holdco, the Kenna Principals and the Purchaser
pursuant to which the Purchaser indirectly acquired an additional approximately
13% limited partnership interest in Kenna LP, provided, however, the Purchaser
may only exercise such right of offset in respect of claims relating to Losses
actually incurred by a Purchaser Indemnified Party (in which case the amount of
such offset shall be the amount of such actual Loss) or claims actually asserted
by a third party (in which case the amount of the offset shall not exceed the
Purchaser's good faith estimate of the amount of indemnifiable Losses that will
ultimately be payable to a Purchaser Indemnified Party in respect of such
claims).
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
Section 7.6     Limitations On and Other Matters Regarding Indemnification.
 
7.6.1              Indemnity Cushion and Cap.  Subject to Section 7.6.5, neither
Newport, nor the Kenna Indemnitors shall have any liability to any Purchaser
Indemnified Party with respect to Losses arising out of any of the matters
referred to in Section 7.2 until such time as the amount of such liability shall
exceed $100,000 in the aggregate (in which case Newport and the Kenna
Indemnitors shall be severally liable for all Losses).  Notwithstanding anything
to the contrary herein, subject to Section 7.6.5 below, (a) the maximum
aggregate liability of Newport for indemnity payments under Section 7.2.1 shall
be an aggregate amount equal to $6,000,000; and (b) the maximum aggregate joint
and several liability of the Kenna Indemnitors for indemnity payments under
Section 7.2.2 shall be an aggregate amount equal to the sum of $750,000 plus a
right of setoff of all "Contingent Payments" (as defined in the 13% Purchase
Agreement) payable pursuant to the 13% Purchase Agreement, subject to a maximum
aggregate of such Contingent Payments of $3,000,000.
 
7.6.2              Termination of Indemnification Obligations of Newport and the
Kenna Principals.  Subject to Section 7.6.5, the obligation of Newport, Kenna
Holdco and the Kenna Principals to indemnify under Section 7.2 hereof shall
terminate sixteen (16) months following the Closing Date, except as to matters
as to which the Purchaser Indemnified Party has made a claim for indemnification
on or prior to such date, in which case the right to indemnification with
respect thereto shall survive the expiration of such period until such claim for
indemnification is finally resolved and any obligations with respect thereto are
fully satisfied.
 
7.6.3              Termination of Indemnification Obligations of the Purchaser;
Purchaser Indemnity Cap.  Subject to Section 7.6.5, the obligation of the
Purchaser to indemnify under Section 7.3 hereof shall terminate sixteen (16)
months following the Closing Date, except as to matters as to which any Seller
Indemnified Party has made a claim for indemnification on or prior to such date,
in which case the right to indemnification with respect thereto for such party
shall survive the expiration of such period until such claim for indemnification
is finally resolved and any obligations with respect thereto are fully
satisfied. The Purchaser shall have no liability to the Seller Indemnified
Parties with respect to Losses arising out of any of the matters referred to in
Section 7.3 until such time as the amount of such liability shall exceed
$100,000 in the aggregate.  Notwithstanding anything to the contrary herein, the
maximum aggregate liability of the Purchaser for indemnity payments under this
Agreement shall be an aggregate amount equal to $6,000,000.
 
7.6.4              Treatment.  Any indemnity payments by an Indemnifying Party
to an Indemnified Party under this Article VII shall be treated by the parties
as an adjustment to the Purchase Price.
 
 
- 30 -

--------------------------------------------------------------------------------

 

7.6.5              Exceptions.  Each of the limitations set forth above in this
Section 7.6 shall in no event (a) apply to any Losses incurred by a Purchaser
Indemnified Party which relate, directly or indirectly, to (i) any fraudulent
acts committed by Newport, Communications Holdco, Kenna Holdco or the Kenna
Principals; (ii) any breach of a representation or warranty contained in
Sections 3.1.1, 3.1.3, 3.1.5, 3.2.1, 3.2.5, 3.2.9 or 3.2.14, and (iii) any
indemnification obligation under Sections 7.2.1(d), 7.2.2(c) and (d); and (iv)
the obligations of Newport, Communications Holdco, Kenna Holdco and the Kenna
Principals set forth in Section 8.1 to pay certain expenses; or (b) apply to any
Losses incurred by a Seller Indemnified Party which relate, directly or
indirectly, to (i) any fraudulent acts committed by the Purchaser and (ii) the
Purchaser's obligations set forth in Section 8.1 to pay certain expenses.
 
7.6.6              Indemnification Sole Remedy. Except as otherwise expressly
provided in this Agreement or as it relates to any claim for fraud or
intentional misrepresentation, the indemnifications provided for in this Article
VII constitute the sole remedy available to an Indemnified Party hereunder with
respect to any and all breaches or failures of representations, warranties,
covenants, conditions, agreements or obligations contained in this
Agreement.  In furtherance of the foregoing, each of the parties hereby waives
to the fullest extent permitted under applicable Law, any and all other rights,
claims and causes of action it may have against the other parties relating to
the subject matter of this Agreement.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.1     Expenses.  Except as otherwise provided in this Agreement, each
of the parties hereto shall pay its or his own expenses relating to the
transactions contemplated by this Agreement, including, without limitation, the
fees and expenses of its respective counsel, financial advisors and accountants
and any brokerage commissions, finder's fees, consulting fees, break-up or
termination fees, or similar fees or commissions.
 
Section 8.2   Governing Law; Service of Process and Consent to
Jurisdiction.  The interpretation and construction of this Agreement, and all
matters relating hereto (including, without limitation, the validity or
enforceability of this Agreement), shall be governed by the laws of the Province
of Ontario and the laws of Canada applicable therein.
 
Section 8.3     "Person" Defined.  "Person" shall mean and include an
individual, a company, a joint venture, a corporation (including any non-profit
corporation), an estate, an association, a trust, a general or limited
partnership, a limited liability company, a limited liability partnership, an
unincorporated organization and a government or other department or agency
thereof.
 
Section 8.4     "Knowledge" Defined.  Where any representation and warranty
contained in this Agreement is expressly specified by reference to the knowledge
of Newport, Kenna Holdco or any Kenna Principal, such term shall be limited to
the actual knowledge of the executive officers of Newport, Kenna Holdco or the
Kenna Principals, respectively, and unless otherwise stated, such knowledge that
would have been discovered by the executive officers of Newport, Kenna Holdco or
the applicable Kenna Principal, respectively, after reasonable inquiry.  Where
any representation and warranty contained in this Agreement is expressly
specified by reference to the knowledge of the Purchaser, as the case may be,
such term shall be limited to the actual knowledge of the executive officers of
such entity and unless otherwise stated, such knowledge that would have been
discovered by such executive officers after reasonable inquiry.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
Section 8.5     "Affiliate" Defined.  As used in this Agreement, an "affiliate"
of any Person, shall mean any Person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with such Person.
 
Section 8.6    Captions.  The Article and Section headings used herein are for
reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.
 
Section 8.7    Publicity.  Subject to the provisions of the next sentence, no
party to this Agreement shall, and Newport and Kenna Holdco shall use their
reasonable efforts to ensure that no representative of either of them shall,
issue any press release or other public document or make any public statement
relating to this Agreement or the matters contained herein without obtaining the
prior approval of the Purchaser.  Notwithstanding the foregoing, the foregoing
provision shall not apply to the extent that the Purchaser or Newport is
required to make any announcement relating to or arising out of this Agreement
by virtue of the securities laws of the United States or Canada or the rules and
regulations promulgated thereunder or other rules of the NASDAQ Stock Market,
Toronto Stock Exchange or the United States Securities and Exchange Commission
or any announcement by any party hereto pursuant to applicable law or
regulations.
 
Section 8.8     Notices.  Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any party to any other
party shall be in writing and shall be deemed to have been given (a) upon
personal delivery, if delivered by hand or courier, (b) three days after the
date of deposit in the mail, postage prepaid, or (c) the next business day if
sent by a prepaid overnight courier service, and in each case at the respective
addresses set forth below or such other address as such party may have fixed by
notice:
 
(a)           If to the Purchaser, addressed to:
 
c/o MDC Partners Inc.
45 Hazelton Avenue
Toronto, Ontario
Canada M5R 2E3
 
Attention:  Gavin Swartzman
 
with a copy to (which shall not constitute notice):
 
c/o MDC Partners Inc.
950 Third Avenue
New York, New York 10022
 
Attention:  General Counsel

 
- 32 -

--------------------------------------------------------------------------------

 
 
(b)           If to Newport, to:
 
469 King Street West
4th Floor
Toronto, Ontario  M5V 1K4
 
Attention:       Keith Halbert
Facsimile:        (416) 867-7595
 
with a copy to (which shall not constitute notice):
 
Ogilvy Renault LLP
Royal Bank Plaza, South Tower, Suite 3800
200 Bay Street, P.O. Box 84
Toronto, Ontario  M5J 2Z4
 
Attention:       Walied Soliman
Facsimile:        (416) 216-3930
 
(c)           If to Kenna Holdco, to:
 
c/o Paul Quigley
898 Wildrush Place
Newmarket, Ontario  L3X 1L7
 
Attention:       Paul Quigley
 
with a copy to (which shall not constitute notice):
 
Lipman, Zener & Waxman LLP
1220 Eglinton Avenue West
Toronto, Ontario  M6C 2E3
 
Attention:       Bradley J. Miller
Facsimile:        (416) 789-9015


(d)           If to the Kenna Principals, to:
 
Paul Quigley
898 Wildrush Place
Newmarket, Ontario  L3X 1L7
 
and
 
Glenn Chilton
161 Coldstream Avenue
Toronto, Ontario  M5N 1X7
 

 
- 33 -

--------------------------------------------------------------------------------

 
 
with a copy to (which shall not constitute notice):
 
Lipman, Zener & Waxman LLP
1220 Eglinton Avenue West
Toronto, Ontario  M6C 2E3
 
 
Attention:
Bradley J. Miller

 
Facsimile:
(416) 789-9015



Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other parties in the manner herein
provided for giving notice.
 
Section 8.9     Parties in Interest.  This Agreement may not be transferred,
assigned, pledged or hypothecated by any party hereto, other than by operation
of law.  Any purported transfer, assignment, pledge, or hypothecation (other
than by operation of law) of this Agreement shall be void and ineffective.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.
 
Section 8.10   Severability.  In the event any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement shall nevertheless be binding upon the
parties with the same effect as though the void or unenforceable part had been
severed and deleted.
 
Section 8.11   Counterparts.  This Agreement may be executed in two or more
counterparts or by facsimile transmission, all of which taken together shall
constitute one instrument.
 
Section 8.12   Entire Agreement.  This Agreement, together with the Schedules
and Exhibits hereto, constitutes the sole, exclusive and only agreements of the
parties hereto pertaining to the subject matter hereof, contains all of the
covenants, conditions and agreements between the parties, express or implied,
whether by statute or otherwise, and sets forth the respective rights, duties
and obligations of each party to the other party as of the date hereof. No oral
understandings, oral statements, oral promises or oral inducements relating to
the subject matter hereof exist.
 
Section 8.13   Amendments.  This Agreement may not be amended, supplemented or
modified orally, but only by an agreement in writing signed by each of the
parties hereto.
 
Section 8.14   Third Party Beneficiaries.  Each party hereto intends that this
Agreement shall not benefit or create any right or cause of action in or on
behalf of any Person other than the parties hereto and their respective
successors and assigns as permitted under Section 8.9.
 
Section 8.15   Use of Terms.  Whenever the context so requires or permits, all
references to the masculine herein shall include the feminine and neuter, all
references to the neuter herein shall include the masculine and feminine, all
references to the plural shall include the singular and all references to the
singular shall include the plural.  Whenever used in this Agreement, the terms
"Dollars" and "$" shall mean Canadian Dollars.
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
Section 8.16  "Liens" Defined.  With respect to any asset, a "Lien" shall mean
(a) any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance,
charge or security interest in, on or of such asset, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (other than an operating lease) (or any financial lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
Section 8.17   No Strict Construction; Representation by Counsel.  The language
used in this Agreement will be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of law or contract
interpretation that provides that in the case of ambiguity or uncertainty a
provision should be construed against the draftsman will be applied against any
party hereto.  The provisions of this Agreement shall be construed according to
their fair meaning and neither for nor against any party hereto irrespective of
which party caused such provisions to be drafted.  Each of the parties
acknowledges that it has been represented by legal counsel in connection with
the preparation and execution of this Agreement.
 
[Remainder of page intentionally left blank.]

 
- 35 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Limited Partnership
Unit Purchase Agreement, on the day and year first above written.
 

 
MDC PARTNERS INC.
     
Per:
/s/ Mitchell Gendel
   
Name: Mitchell Gendel
   
Title:   General Counsel
     
NEWPORT PARTNERS HOLDINGS LP, by its general partner NPY GP TRUST, by its
trustee NEWPORT PARTNERS GP INC.
     
Per:
/s/ Adrian Montgomery
   
Name: Adrian Montgomery
   
Title:   Vice President
     
CAP C LP HOLDCO INC.
     
Per:
/s/ Tony Chapman
   
Name: Tony Chapman
   
Title:   President
     
2265174 ONTARIO LIMITED
     
Per:
/s/ Glenn Chilton
   
Name: Glenn Chilton
   
Title:   Authorized Signatory



/s/
 
/s/ Glenn Chilton
Witness
 
Glenn Chilton
     
/s/
 
/s/ Paul Quigley
Witness
  
Paul Quigley

 
 

--------------------------------------------------------------------------------

 